MEMORANDUM OPINION
                                        No. 04-12-00163-CR

                                     Kathy Ann MARTINEZ,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the County Court at Law No. 8, Bexar County, Texas
                                     Trial Court No. 343442
                         The Honorable Liza Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: May 9, 2012

DISMISSED

           Appellant has filed a motion to withdraw her notice of appeal and dismiss this appeal.

The motion is signed by both appellant and her attorney. See TEX. R. APP. P. 42.2(a). We,

therefore, grant the motion and dismiss this appeal. See id.

                                                               PER CURIAM

DO NOT PUBLISH